  Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 1 of 34 PageID #:2693




              IN THE UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

STARR INDEMNITY & LIABILITY                )
COMPANY,                                   )
                                           )
                     Plaintiff,            ) Case No. 1:17-cv-01430
                                           ) Judge Robert M. Dow
              vs.                          )
                                           )
COOK COUNTY, ILLINOIS,                     )
                                           )
                     Defendants.           )
                                           )
                                           )
COOK COUNTY, ILLINOIS,                     )
                                           )
                     Counter-Plaintiff,    )
                                           )
              vs.                          )
                                           )
STARR INDEMNITY & LIABILITY                )
COMPANY and AXIS SURPLUS                   )
INSURANCE COMPANY,                         )
                                           )
                     Counter-Defendants.   )


      COOK COUNTY'S OMNIBUS MEMORANDUM OF LAW IN OPPOSITION
      TO STARR INDEMNITY & LIABILITY COMPANY AND AXIS SURPLUS
        INSURANCE COMPANY'S MOTIONS FOR SUMMARY JUDGMENT




Kenneth S. Ulrich
A. Colin Wexler
GOLDBERG KOHN LTD.
55 E. Monroe St., Suite 3300
Chicago, IL 60603
(312) 201-4000
      Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 2 of 34 PageID #:2694




                                                 TABLE OF CONTENTS

                                                                                                                                      Page

I.        INTRODUCTION .............................................................................................................. 1

II.       BACKGROUND REGARDING SETTLEMENTS ........................................................... 3

III.      ARGUMENT ...................................................................................................................... 5

          A.        The Arguments Raised By The Carriers That The County Would Have Prevailed
                    On The Claims Brought By The Englewood Four Is Irrelevant To The Coverage
                    Issues Raised In This Case. ..................................................................................... 6

          B.        There Can Be No Dispute That The County's Legal Liability For Malicious
                    Prosecution Is A Covered Claim Under The Policies. ............................................ 8

          C.        The County Faced A Substantial Risk That The Court Would Conclude That It
                    Was Legally Required To Indemnify The ASAs For Any Judgment Entered
                    Against Them. ....................................................................................................... 11

          D.        Contrary To The Carriers' Arguments, The Cases On Which The Carriers Rely Do
                    Not Stand For The Proposition That The County Has No Legal Obligation To
                    Indemnify ASAs. .................................................................................................. 18

          E.        The Carrier's Remaining Arguments Are Irrelevant ............................................. 25

                    1.         AXIS May Not Rely On The Carriers' Refusal To Participate In
                               Settlement To Avoid Liability .................................................................. 25

                    2.         Starr's Remaining Arguments Concerning Indemnification Are
                               Inapplicable ............................................................................................... 26

IV.       CONCLUSION ................................................................................................................. 27




                                                                    -i-
   Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 3 of 34 PageID #:2695




                                              TABLE OF AUTHORITIES

                                                                                                                                Page
Cases

Armour v. Country Club Hills,
      No. 11 C 5029, 2012 WL 4499050 (N.D. Ill. Sept. 27, 2012)................................... passim

Askew v. Sherriff of Cook Cty.,
      568 F.3d 632 (7th Cir. 2009) ..................................................................................... passim

Biggerstaff v. Moran,
       671 N.E.2d 781 (Ill. App. Ct. 1996) ................................................................................. 18

Cannon v. Burge,
      No. 05 C 2192, 2006 WL 273544 (N.D. Ill. Feb. 2, 2006) ........................................ passim

Carver v. Sheriff of LaSalle County,
       203 Ill. 2d 497 (2003) ................................................................................................ passim

Carver v. Sheriff of LaSalle Cty.,
       243 F.3d 379 (7th Cir. 2001) ..................................................................................... passim

Carver v. Sheriff of LaSalle Cty.,
       324 F.3d 947 (7th Cir. 2003) ................................................................................ 14, 16, 27

Cent. Mut. Ins. Co. v. Tracy's Treasures, Inc.,
       2014 IL App (1st) 123339................................................................................................. 26

Commonwealth Edison Co. v. Nat'l Union Fire Ins. Co. of Pittsburgh,
     323 Ill. App. 3d 970 (1st Dist. 2001) .................................................................... 2, 7, 8, 26

Federal Ins. Co. v. Binney & Smith, Inc.,
      393 Ill. App. 3d 277 (1st. Dist. 2009) ............................................................................. 6, 7

Flodine v. State Farm Ins. Co.,
       No. 99 C 7466, 2003 WL 1394977 (N.D. Ill. Mar. 19, 2003) .......................................... 25

Guillen v. Potomac Ins. Co. of Illinois,
       203 Ill. 2d 141 (2003) ................................................................................................. 2, 3, 5

Hobbs v. Cappelluti,
      899 F. Supp. 2d 738 (N.D. Ill. 2012) ................................................................................ 20

Holmes v. Curran,
      No. 17 C 3031, 2018 WL 2933648 (N.D. Ill. June 12, 2018) .......................................... 21

Houston v. Cook Cty.,
      758 F. Supp. 1225 (N.D. Ill. 1990) ................................................................................... 18


                                                                 -ii-
   Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 4 of 34 PageID #:2696




Klingler v. City of Chicago,
       No. 15-CV-1609, 2017 WL 4742192 (N.D. Ill. Oct. 20, 2017) ................................. 22, 23

Luria Brothers & Co. v. Alliance Assurance Co.,
       780 F.2d 1082 (2nd Cir. 1986)............................................................................................ 6

Mathlock as next friend of J.R. v. Fleming,
      No. 18 CV 6406, 2019 WL 2866726 (N.D. Ill. July 3, 2019) .................................... 19, 20

McCullough v. Hanley,
      No. 17 C 50116, 2018 WL 3496093 (N.D. Ill. July 20, 2018) ............................. 17, 18, 21

McFatridge v. Madigan,
      2013 IL 113676 ................................................................................................................. 26

Myoda Computer Ctr., Inc. v. Am. Family Mut. Ins. Co.,
      389 Ill. App. 3d 419 (1st Dist. 2009) ................................................................................ 26

Nat'l Cas. Co. v. White Mountains Reinsurance Co. of Am.,
       735 F.3d 549 (7th Cir. 2013) ...................................................................................... 10, 11

Patterson v. Burge,
       328 F. Supp. 2d 878 (N.D. Ill. 2004) .......................................................................... 14, 15

Pekin Ins. Co. v. XData Sols., Inc.,
       2011 IL App (1st) 102769................................................................................................. 26

Pucinski v. Cook County,
       192 Ill.2d 540, 249 Ill. Dec. 835, 737 N.E.2d 225 (2000) ................................................ 15

Robinson v. Sappington,
      351 F.3d 338 (7th Cir. 2003) .......................................................................... 14, 15, 16, 17

Roldan v. Town of Cicero,
      No. 17-CV-3707, 2018 WL 1469011 (N.D. Ill. Mar. 26, 2018)....................................... 23

Simms v. Cty. of Bureau,
      506 F.3d 509 (7th Cir. 2007) ............................................................................................ 22

Stone v. Pepmeyer,
       2011 WL 1627076 (C.D. Ill. Apr. 28, 2011) .................................................................... 23

Tillman v. Burge,
       813 F. Supp. 2d 946 (N.D. Ill. 2011) .......................................................................... 20, 22

U.S. Gypsum Co. v. Admiral Ins. Co.,
       268 Ill. App. 3d 598 (1st Dist. 1994) .................................................................................. 6




                                                                 -iii-
   Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 5 of 34 PageID #:2697




Wallace v. Masterson,
      345 F. Supp. 2d 917 (N.D. Ill. 2004) .......................................................................... 16, 24

Statutes

745 ILCS 10/9-102 ................................................................................................................ passim

State Employee Indemnification Act, 5 ILCS 350/2 .................................................................... 26




                                                                  -iv-
     Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 6 of 34 PageID #:2698




        COOK COUNTY'S OMNIBUS MEMORANDUM OF LAW IN OPPOSITION
        TO STARR INDEMNITY & LIABILITY COMPANY AND AXIS SURPLUS
          INSURANCE COMPANY'S MOTIONS FOR SUMMARY JUDGMENT

I.       INTRODUCTION

         Plaintiffs seek summary judgment based upon a series of immaterial legal arguments that

do not control resolution of this lawsuit. While parties frequently dispute the facts in summary

judgment briefing, the parties here dispute which legal issues are dispositive. The coverage

dispute before this Court concerns (i) whether the claims brought against Cook County (the

"County") in the Englewood Four cases1 are covered under the Starr Indemnity & Liability

Company ("Starr") and the AXIS Surplus Insurance Company ("AXIS," jointly with Starr, the

"Carriers"), policies (the "Policies"); and if so (ii) whether, based on the totality of the

circumstances, the County's settlements of those covered claims were reasonable in light of the

County's exposure and risk of loss. The Carriers fail to discuss either issue in their summary

judgment motions (the "Motions"), likely because the factual issues inherent in the analysis

would preclude summary judgment on the bare factual record that the Carriers have presented.

Instead, the Carriers argue that as a matter of law, they are not required to indemnify the County

for settlements of the underlying Englewood Four cases because, in their view, the County does

not have a legal duty to indemnify Assistant State's Attorneys ("ASAs"), and therefore, the

County would have prevailed in the Englewood Four cases and not been liable to the Englewood

Four plaintiffs for any damages.     By ignoring the appropriate legal standard applicable to

settlements of covered claims, the Carriers' Motions entirely miss the point and the legal issues

before this Court, and they should be denied.


1
 The "Englewood Four" cases referenced herein are Swift v. City of Chicago, et al., 12 C 9155,
dismissed and refiled in the Circuit Court of Cook County, Illinois as Case No. 2012-L-012995;
Saunders v. City of Chicago, et al., 12 C 9158; Thames v. City of Chicago, et al., 12 C 9170; and
Richardson v. City of Chicago, et al., 12-cv-9184.


                                                -1-
  Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 7 of 34 PageID #:2699




       There is a well-developed body of case law that considers whether a party that settles a

covered claim should have coverage for that settlement, and that is the appropriate analysis for

this coverage case. That case law, cited nowhere in either Starr's or AXIS's brief, is based on the

seminal Illinois Supreme Court decision in Guillen v. Potomac Ins. Co. of Illinois, 203 Ill. 2d

141 (2003). In Guillen, the Illinois Supreme Court explained that determination of whether there

is insurance coverage for a settlement entered into by an insured on a covered claim "involves a

commonsense consideration of the totality of facts bearing on the liability and damages aspects

of plaintiff's claim, as well as the risks of going to trial." Id. at 163 (internal quotations and

citations omitted). Numerous courts in Illinois have made clear that an insured who settles a

covered claim without an actual finding of liability need not prove that it would have actually

lost such a claim. Rather, "in order to receive indemnification for [a] settlement payment . . .

[the insured is] only required to show that it settled an otherwise covered loss in 'reasonable

anticipation' of personal liability." Commonwealth Edison Co. v. Nat'l Union Fire Ins. Co. of

Pittsburgh, 323 Ill. App. 3d 970, 981 (1st Dist. 2001) (hereinafter, "ComEd"). However, in their

Motions, the Carriers ask this Court to do what the case law says it should not do in making a

coverage determination – decide on the merits whether the County would have won or lost the

underlying Englewood Four cases.

       Indeed, it would make no sense for this Court to conclude that the mere fact that the

County had a defense to the Englewood Four cases meant that the County was required to litigate

that defense to a trial verdict in order to preserve coverage. Yet that is what the Carriers are

arguing. They assert that they believe that the County could have won at trial, or earlier, by

arguing that the County did not have a legal duty to indemnify the ASAs. While the County

maintained such an argument, and used that argument as leverage in settlement negotiations, the




                                                -2-
  Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 8 of 34 PageID #:2700




County was by no means assured of success with that argument.              The case law strongly

suggested that the County had a legal obligation to indemnify ASAs, and the County chose not to

roll the dice. Like any other litigant, the County had the option of managing its litigation risks

through settlement, and the standards set by the Illinois Supreme Court in Guillen make clear

that the County does not jeopardize coverage by doing so. If the settlement was reasonable,

given the totality of the circumstances, including a weighing of the County's legal defenses, then

the Carriers must reimburse the County because there can be no doubt that the County's liability

arising out of malicious prosecution is covered under the Policies. Ultimately, the County is no

more a volunteer than any other defendant with plausible defenses to a lawsuit that assesses its

risk and enters into a settlement in order to avoid liability in excess of the settlement amount.

There will come a time when the Court is required to assess the reasonableness of the County's

settlement, upon a more well-developed record, but as described in the Guillen case, such a

hearing will come later. At that time, the Carriers will be free to argue that they believe that the

settlement was too rich because of defenses available to the County. For now, this Court should

deny the Carrier's Motions.

II.    BACKGROUND REGARDING SETTLEMENTS

       This matter concerns four related cases brought by four individual plaintiffs, collectively

referred to as the Englewood Four, alleging that misconduct by Chicago police officers and

Cook County Assistant State's Attorneys Terence Johnson and Fabio Valentini led to their

wrongful convictions for a 1994 rape and murder. As a result of their convictions, each of the

Englewood Four served at least 16 years in prison. After their convictions were overturned, and

they received certificates of innocence, each filed a lawsuit in 2012. The Englewood Four cases

all involved claims of malicious prosecution against ASAs Johnson and Valentini. The County




                                                -3-
  Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 9 of 34 PageID #:2701




was also named as a defendant in the Englewood Four cases based on the claim that the County

was legally obligated to indemnify the ASAs for any judgment entered against them.

       In January 2017, the County notified the Carriers of a settlement offer made by the

Englewood Four to resolve all four of the Englewood Four cases. See Rule 56.1(b) Statement of

Additional Material Facts at ¶ 1. The parties agreed to conduct a mediation before Retired

Circuit Court Judge Eileen Brewer. In a letter dated April 4, 2017, the County requested the

Carriers' participation in that mediation. See id., ¶ 2. Starr attended the mediation, but refused to

offer any money in settlement of the Englewood Four cases during the mediation. See id., ¶ 3.

The County repeatedly requested that the Carriers participate in settlement negotiations. See id.,

¶ 4. Starr and AXIS have continued to fail to offer any funds in settlement of the Englewood

Four cases. See id., ¶ 5.

       Ultimately the County was faced with a choice. It could choose to let the Englewood

Four cases go to trial, which presented the risk of a judgment in an amount significantly above

the amount of the settlements, or it could negotiate a reasonable settlement. This Court is well

aware of the unique facts of the underlying Englewood Four cases, including the 302 Report.

And, as discussed below, the case law created a substantial risk that this Court would hold that

the County had a duty to indemnify the ASAs for the amount of such a judgment. Faced with

abandonment by the Carriers, the County did precisely what Illinois Supreme Court precedent

instructs – the County acted as if it was a prudent uninsured, assessed its potential liability and

risks associated with a trial of the Englewood Four cases, and negotiated resolutions of the

liability it was facing, paying the entire settlement out of its own coffers. The County settled the

Swift case on the eve of trial within its $10 million self-insured retention, and the County

ultimately negotiated in good faith with the remaining three plaintiffs in the Englewood Four




                                                -4-
  Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 10 of 34 PageID #:2702




cases, those efforts culminating in a settlement achieved with the substantial assistance of

Magistrate Judge Gilbert. The settlement reached called for the County to pay the plaintiffs in the

Saunders, Thames, and Richardson lawsuits a total of $23.97 million, which the County tendered

following this Court's entry of its Order Regarding Motion for Findings of Good Faith, pursuant

to which this Court found "that the settlement is just, reasonable, and was in good faith." 12-CV-

019158, Docket No. 644.

III.   ARGUMENT

       The Carriers' Motions ignore the well-settled governing case law that dictates the analysis

that this Court should conduct in assessing whether there is coverage for the County's settlement.

Because it cannot be disputed that the claims against the County, if successful, would be covered

under the Carriers' insurance policies, the sole issues in this case are whether the settlement

entered into by the County is fair and reasonable, the settlement was made in reasonable

anticipation of a finding of liability, and that the County's actions were those of a reasonable

uninsured, in accordance with the standards set forth in the Guillen case and its progeny. The

Carriers' Motions do not address this standard, and for this reason alone, the Carriers' Motion

should be denied.

       Moreover, even if this Court were to dig deeper into the question of whether the County

has a legal duty to indemnify ASAs, the Carriers' assertion that the Seventh Circuit and other

courts have reached a clear conclusion that no such duty exists is incorrect. There is no

outcome-determinative authority on this point of law, and the County's obligation to indemnify

ASAs is strongly suggested by existing case law.




                                                -5-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 11 of 34 PageID #:2703




       A.      The Arguments Raised By The Carriers That The County Would Have
               Prevailed On The Claims Brought By The Englewood Four Is Irrelevant To
               The Coverage Issues Raised In This Case.

       It is black letter law that when an insured settles a covered claim, it need not establish

that it would have lost in the underlying lawsuit for which it seeks coverage. Rather, "[i]f an

insured settles an underlying claim prior to verdict, it must show that it settled an otherwise

covered loss in 'reasonable anticipation of liability.'" Federal Ins. Co. v. Binney & Smith, Inc.,

393 Ill. App. 3d 277, 282 (1st. Dist. 2009) (internal quotations omitted) (hereinafter, "B&S"). As

the Illinois Appellate Court explained in another case:

       insured need not establish actual liability to the party with whom it has settled so
       long as a potential liability on the facts known to the [insured is] shown to exist,
       culminating in an amount reasonable in view of the size of possible recovery and
       degree of probability of claimant's success against the [insured].

U.S. Gypsum Co. v. Admiral Ins. Co., 268 Ill. App. 3d 598, 625-26 (1st Dist. 1994) (quoting

Luria Brothers & Co. v. Alliance Assurance Co., 780 F.2d 1082, 1091 (2nd Cir. 1986)).

Contrary to this case law, the Carriers ask this Court to rule on the merits of the Englewood Four

lawsuits by arguing that the County would have prevailed on its defenses in those underlying

lawsuits. Accordingly, while the case law holds that the "insured need not establish actual

liability to the party with whom it settled," the Carriers ask this Court to rule that the County has

no coverage under the Policies by establishing that the County did not have actual liability to the

Englewood Four. Id. at 625. The Carriers' argument is completely foreclosed by this case law.

       The B&S case is instructive. There, the defendant, Binney & Smith, Inc. ("Binney"),

entered into a settlement in a class action lawsuit that raised claims of asbestos exposure from its

crayons. B&S, 393 Ill. App. 3d at 279-80. In the insurance coverage action brought by Binney,

the trial court concluded that because the defendant had settled an otherwise covered loss in

reasonable anticipation of liability, FIC was required to indemnify Binney for the settlement. On



                                                -6-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 12 of 34 PageID #:2704




appeal, FIC argued that "Binney could not have reasonably anticipated liability because Binney's

compliance with federal law created an absolute defense to the Consumer Fraud Act and

Uniform Deceptive Trade Practices Act claims." The appellate court rejected FIC's arguments,

holding that:

       Binney was not required to prove it was actually liable in the Schwab action in
       order to justify the settlement, as Federal's contentions seem to suggest. Binney
       only was required to show potential liability on the facts known to the [insured is]
       shown to exist, culminating in an amount reasonable in view of the size of
       possible recovery and degree of probability of claimants success against the
       insured.

Accordingly, the B&S court concluded that it did not have to conclusively determine liability

against Binney for there to be coverage. Id. at 288.

       The instant case is in the same posture as B&S. Like Binney, the County faced claims of

liability against it, but rather than risk pursuing its defenses at trial, the County reached a

settlement. On those facts, the B&S court was clear that Binney did not have to prove it would

have lost its case, but only that there was "potential liability." The same is true for the County.

And for that reason, this Court should not entertain the Carriers' arguments that the County

would have prevailed on its defenses.

       ComEd provides further support. In that case, ComEd settled a wrongful death claim for

$1.5 million arising out of electrocution from a downed power line. ComEd, 323 Ill. App. 3d at

972. One of the issues in the underlying lawsuit was allocation of responsibility between ComEd

and other responsible parties. Id. at 977. That allocation never occurred in the trial court

because ComEd settled the case before trial. Id. As a result, ComEd's insurer refused to

indemnify ComEd for the loss, arguing that the failure to allocate loss invalidated coverage. Id.

The Court in ComEd disagreed, holding that ComEd's settlement of a covered claim was in

"reasonable anticipation that it would have been found at least partially liable," and it was thus



                                                -7-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 13 of 34 PageID #:2705




covered under its insurance policies. Id. at 982-83. Moreover, the ComEd Court noted that

strong policy reasons weighed against "requiring an insured, such as Edison, to establish actual

liability in order to receive indemnification." Id. at 983.

       Again, the instant case is on all fours with the ComEd case, which illustrates that when a

court is considering whether there should be insurance coverage for a settlement of a covered

claim, an actual finding of liability is not required.        Rather, courts confronted with such

settlements need only determine whether there is a "reasonable anticipation of liability."

       In the end, as the above-referenced cases illustrate, the issue that will determine whether

the County's settlement of the Englewood Four cases will be covered under the Carriers' Policies

is not whether the County did or did not owe indemnification obligations to the ASAs on the

facts of the underlying cases. Instead, the issue before this Court is whether the County faced a

reasonable apprehension that it could have such indemnification obligations.

       B.      There Can Be No Dispute That The County's Legal Liability For Malicious
               Prosecution Is A Covered Claim Under The Policies.

       As set forth above, for there to be insurance coverage for the County's settlement of the

Englewood Four cases, the County is only required to show that it had a reasonable apprehension

that it could be found liable on the claims against it, and that the amount that it paid in settlement

was reasonable, taking into consideration its risk of loss and the potential size of a judgment.

But as the case law also makes clear, the first and threshold question raised in such a matter is

whether the indemnification claims brought by the Englewood Four against the County are

covered under the Carrier's insurance policies, i.e., if the Englewood Four had obtained a

judgment against the ASAs and then prevailed on its indemnification claims against the County,

would the County have insurance coverage for that judgment.              Seventh Circuit case law




                                                 -8-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 14 of 34 PageID #:2706




interpreting virtually identical insurance policy language in a similar context makes it clear that

there is such coverage.

       The specific grant of coverage set forth in the Policies makes clear that they are intended

to cover liability arising out of claims of malicious prosecution. Specifically, the Policies

contain the following coverage grant:

       A.      For purposes of this endorsement, Paragraph 2. ERRORS AND
               OMISSIONS LIABILITY of Section I. COVERAGES is replaced with
               the following:

               2.     We will pay on your behalf those sums in excess of the retained
                      limit that the insured becomes legally obligated to pay as damages
                      to compensate others for loss arising out of your wrongful acts or
                      personal injury liability to which this insurance applies and that
                      takes place during the Policy Period and does not include any
                      claims or suits arising out of your wrongful acts or personal
                      injury liability known or reported by you or anyone authorized by
                      you to give or receive notice of claims or suits prior to the
                      inception of the policy

                                                  ***

       D.      For purposes of this endorsement, the following is added to section
               SECTION [sic] IV. DEFINITIONS:

               Personal injury liability means:

               1.     False arrest, detention or imprisonment, malicious prosecution or
                      concurrent and directly related assault and battery committed
                      concurrently to such offenses provided:

                      (a)     The criminal or civil charges forming the basis for the false
                              arrest, detention or imprisonment, malicious prosecution or
                              concurrent directly related assault and battery claim or suit
                              are dismissed during the Policy Period; or

                      (b)     The conviction of the claimant based on the false arrest,
                              detention or imprisonment, malicious prosecution or
                              concurrent directly related assault and battery is voided
                              during the Policy Period; or




                                                -9-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 15 of 34 PageID #:2707




                      (c)    In the event no criminal or civil charges are filed, the
                             claimant arrested, detained or imprisoned is released from
                             custody during the Policy Period; and

                      (d)    Prior to the inception this Policy, no agent, servant, or
                             employee of Risk Management department or anyone
                             authorized by you to give or receive notice of claims or
                             suits knew or could have reasonably foreseen that any
                             actual or alleged false arrest, detention or imprisonment
                             malicious prosecution or concurrent directly related assault
                             and battery might be expected to result in a claim or suit.

       This endorsement applies to all claims or suits arising solely out of personal
       injury liability, regardless of the legal theory or cause of action alleged,
       including, but not limited to, common law torts, violations of statutes, and
       violations of civil or constitutional rights. It is understood that this Policy
       provides no coverage for any claims or suits arising out of personal injury
       liability offenses of false arrest, detention and imprisonment, malicious
       prosecution or concurrent directly related assault and battery other than provided
       by this endorsement.

       In Nat'l Cas. Co. v. White Mountains Reinsurance Co. of Am., 735 F.3d 549 (7th Cir.

2013) (hereinafter, "White Mountains"), the Seventh Circuit held that Edgar County, Illinois was

covered under an insurance policy virtually identical to the Starr and AXIS Policies and under

similar circumstances. See White Mountains, 735 F.3d at 551. In White Mountains, two men

who had been wrongfully convicted of murder filed lawsuits against the city of Paris, Illinois,

Edgar County, several Illinois State Police officers, two city police officials, and the former

state's attorney who had been responsible for the prosecutions. Id. After those matters were

settled, there were a series of lawsuits between Edgar County and two of its insurance carriers

through which Edgar County sought insurance coverage for its obligation to indemnify the state's

attorney. Id.

       The policy language considered by the court in White Mountains was strikingly similar to

the language of the Starr and AXIS Policies. It required the insurer to "pay on behalf of the

Insured all sums which the Insured shall become legally obligated to pay as civil damages



                                             -10-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 16 of 34 PageID #:2708




because of wrongful acts arising out of Law Enforcement Activities." Id. at 556-59 (emphasis

supplied).

          The Seventh Circuit explained that the county was legally obligated to pay civil damages

arising out of covered wrongful conduct, and thus it was "clearly insured" under the policy. Id.

at 559.

          Likewise, here, the Starr and AXIS Policies clearly cover Cook County for "those sums

in excess of the retained limit that the insured becomes legally obligated to pay . . . arising out of

. . . personal injury liability." There is no question that if a judgment had been entered against

the ASAs, and this Court had entered a judgment against the County based on the County's duty

to indemnify, the County would have been "legally obligated to pay" the Englewood Four's

damages attributable to the ASAs. Accordingly, pursuant to the plain language of the Starr and

AXIS Policies, and the White Mountains decision, it is clear that the indemnification claims

brought by the Englewood Four plaintiffs against the County are covered under the Policies.

          C.     The County Faced A Substantial Risk That The Court Would Conclude That
                 It Was Legally Required To Indemnify The ASAs For Any Judgment
                 Entered Against Them.

          The Carriers' assertion that governing case law is clear that the County has no legal duty

to indemnify its ASAs for individual capacity claims is simply incorrect.             To reach that

conclusion, the Carriers have to ignore contrary case law and elevate case law that considers only

whether the County is an indispensable party to litigation, instead of whether the County is a

potentially responsible party. A review of applicable legal authority makes it clear that the

County's duty to indemnify the ASAs should have been a very real concern for the County.

Indeed, the Carriers' lengthy, nuanced, and at times tortured navigation through existing case law

to argue that the County has no duty to indemnify ASAs only serves to demonstrate the

uncertainty that the County faced in litigating the Englewood Four cases.


                                                 -11-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 17 of 34 PageID #:2709




       The seminal case is Carver v. Sheriff of LaSalle County, a series of three reported

decisions concerning a county's duty to fund a settlement entered into by a sheriff. The Carver

cases involved a lawsuit against the sheriff of LaSalle County by two employees alleging sexual

discrimination and other claims under Section 1983 and Title VII. Carver v. Sheriff of LaSalle

Cty., 243 F.3d 379 (7th Cir. 2001) ("Carver I"). The plaintiffs also named LaSalle County

because the sheriff depended on the county board for its funding. Carver I, 243 F.3d at 381.

The county was dismissed on the grounds that it could not control, and therefore was not liable

for, the sheriff's actions. Id. The sheriff then settled the case. Following efforts to enforce the

judgment against LaSalle County because the sheriff's office did not have available funds or the

power to tax to raise funds to pay for the settlement, the Seventh Circuit certified the following

question to the Illinois Supreme Court:      "[W]hether, and if so when, Illinois law requires

counties to pay judgments entered against a sheriff's office in an official capacity. If [the

Supreme Court] believes that the answer depends on whether the case was settled as opposed to

litigated, we would welcome treatment of that distinction as well." Id. at 386.

       In Carver v. Sheriff of LaSalle County, 203 Ill. 2d 497, 510-11 (2003) ("Carver II"), the

Illinois Supreme Court answered that certified question.           The Supreme Court analyzed

Section 9-102 of the Illinois Tort Immunity Act, which provides:

       Sec. 9-102. A local public entity is empowered and directed to pay any tort
       judgment or settlement for compensatory damages (and may pay any associated
       attorney's fees and costs) for which it or an employee while acting within the
       scope of his employment is liable in the manner provided in this Article. All other
       provisions of this Article, including but not limited to the payment of judgments
       and settlements in installments, the issuance of bonds, the maintenance of rates
       and charges, and the levy of taxes shall be equally applicable to judgments or
       settlements relating to both a local public entity or an employee and those
       undertakings assumed by a local public entity in intergovernmental joint self-
       insurance contracts. A local public entity may make payments to settle or
       compromise a claim or action which has been or might be filed or instituted
       against it when the governing body or person vested by law or ordinance with



                                               -12-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 18 of 34 PageID #:2710




       authority to make over-all policy decisions for such entity considers it advisable
       to enter into such a settlement or compromise.

745 ILCS 10/9-102.

       The Supreme Court rejected the county's argument that under § 9-102, only the county

board had the authority to settle a claim and to appropriate funds to pay for a judgment. Carver

II, 203 Ill. 2d at 508-11. The Supreme Court stated that a county sheriff is a "local public entity"

for purposes of § 9-102, and therefore had the authority both to enter into and pay for a

settlement. Id. at 511-515. The sheriff was thus liable for paying the judgment.

       The Supreme Court held that in order to give effect to the intent of the General Assembly

in setting out a statutory scheme that creates a sheriff as an independently elected officer but

finances the sheriff's office through county funds appropriated by the county board, the sheriff's

power to pay a judgment under § 9-102 requires the county to finance the payment. Id. at 516.

The Supreme Court stated that any other conclusion would leave a meritorious plaintiff with a

"completely hollow victory." Id. The Supreme Court reiterated the Seventh Circuit's concern

that "such a victory would resemble a 'huckster's shell game, so that no matter which entity the

plaintiff sues, the state (or its subdivisions) always may reply that someone else is responsible—

and that power has been divided in such a fashion that the responsible person can't pay, and the

entity that can pay isn't responsible for doing so.'" Id. at 517 (quoting Carver I, 243 F.3d at 386)

(emphasis added). Therefore, the Supreme Court concluded that the county must pay any

judgment entered against a sheriff in his official capacity, and that "[b]ecause the office of the

Sheriff is funded by the county, the county is therefore required to pay a judgment entered

against a sheriff's office in an official capacity. We further hold that this conclusion is not

affected by whether the case was settled or litigated." Id. at 499.




                                                -13-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 19 of 34 PageID #:2711




       After receiving the answer to the certified question, the Seventh Circuit held that the

Supreme Court's resolution meant that a county is a necessary party in such cases, stating: "a

county in Illinois is a necessary party in any suit seeking damages from an independently elected

county officer (sheriff, assessor, clerk of court, and so on) in an official capacity." Carver v.

Sheriff of LaSalle Cty., 324 F.3d 947, 948 (7th Cir. 2003) ("Carver III") (citing Fed. R. Civ. P.

17, 19). The Seventh Circuit held that: "[b]ecause state law requires the county to pay, federal

law deems it an indispensable party to the litigation." Id.

       Subsequently, in Robinson v. Sappington, 351 F.3d 338 (7th Cir. 2003), a secretary for a

Macon County Circuit Court judge sued that judge in his individual and official capacities for

sexual harassment, as well as the presiding judge in his official capacity. Just as LaSalle County

was a necessary party because it funded the Sheriff's Office in the Carver cases, the Seventh

Circuit held that Macon County was a necessary party based on its responsibility for funding the

Macon County Circuit Court, stating:

       The responsibility for maintaining and funding the Macon County Circuit Court
       lies with Macon County. Under Illinois law, it is responsible for the payment of
       expenses and judgments emanating from the workings of that court. The fact that
       some of the parties are state officials, as opposed to employees of Macon County,
       does not alter that fiscal responsibility.

Robinson, 351 F.3d at 339. The Seventh Circuit applied Carver to the role of a Circuit Court

judge, as opposed to a sheriff.

       In Patterson v. Burge, 328 F. Supp. 2d 878, 882-83 (N.D. Ill. 2004), a federal district

court extended the Robinson decision to indemnification claims brought against the County

based on malicious prosecution claims against ASAs. In Patterson, the plaintiff brought a

wrongful conviction suit against several Chicago Police Department ("CPD") detectives and

other individuals involved with the CPD, as well as two Cook County ASAs, State's Attorney

Richard Devine, the City of Chicago, Cook County, and the Cook County State's Attorneys'


                                                -14-
  Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 20 of 34 PageID #:2712




Office. The City, Cook County, and the Cook County State's Attorneys' office moved to dismiss

the plaintiff's respondeat superior and indemnification claims, arguing that they could not be

held liable as employers where none of Patterson's allegations stated a colorable claim under

state law against any of the individual defendants. Id. at 903. The court found that because the

plaintiff stated colorable claims for malicious prosecution, intentional infliction of emotional

distress, and conspiracy, "defendants City of Chicago and Cook County State's Attorney's Office,

as employers of the individual defendants, may be held liable for actions committed by their

employees in the scope of employment." Id. The court went on to explain:

       Defendant Cook County, though not an employer of any individual defendant for
       purposes of respondeat superior liability . . . nevertheless may be required to pay
       judgments entered against county officials in their official capacities. See
       Robinson v. Sappington, 351 F.3d 317, 339 (7th Cir. 2003); Pucinski v. Cook
       County, 192 Ill.2d 540, 249 Ill. Dec. 835, 737 N.E.2d 225, 228 (2000). Thus, the
       respondeat superior claim in Count XII is dismissed as to defendant Cook
       County, but remains as to the City of Chicago and the Cook County State's
       Attorney's Office. . . . and since all three defendants may be required to pay
       damages on behalf of their employees under Illinois law, defendants' motion to
       dismiss [the indemnity claim under 745 ILCS 10/9-102] is denied in its entirety.

Id.

       In Cannon v. Burge, No. 05 C 2192, 2006 WL 273544, at *3 (N.D. Ill. Feb. 2, 2006), the

federal court again found that the County could be liable for indemnification based on claims

brought against ASAs. In Cannon, the plaintiff alleged that various detectives coerced his

confession through use of torture, implicating the plaintiff as an accomplice to a homicide. The

plaintiff also asserted seven claims against Richard Devine, who had served as counsel to the

City of Chicago and had represented Detective John Burge from 1988 to 1996 and became the

Cook County State's Attorney in 1997, in his individual capacity, alleging that Devine made

false public statements, discredited evidence of torture, refused to investigate allegations of

torture, and suppressed evidence of torture Id. at *2, 16. The plaintiff thus asserted a claim for



                                              -15-
  Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 21 of 34 PageID #:2713




indemnification under § 9-102 against Cook County and against the Cook County State's

Attorney's office. Id.

           The County argued that it was not liable for indemnification because Devine was an

employee of the State, not the County. Id. at *21. The Court held that was not dispositive,

stating:

           [A]s the County Defendants concede, "under the Seventh Circuit's decision in
           Robinson v. Sappington, 351 F.3d 317 (7th Cir. 2003), the County has a duty to
           indemnify claims brought against State officials where the County funds the
           office of that State official" and "the County funds the [State's Attorney's office]".
           . . . Robinson relied on the Illinois Supreme Court's decision in Carver v. Sheriff
           of La Salle County, 203 Ill.2d 497, 787 N.E.2d 127, 272 Ill. Dec. 312 (Ill. 2003),
           which, in answering a question the Seventh Circuit certified, held that "[b]ecause
           the office of the sheriff is funded by the county, the county is therefore required to
           pay a judgment entered against a sheriff's office in an official capacity." Carver,
           203 Ill.2d at 522, 787 N.E.2d at 141, 272 Ill. Dec. at 326.

Id. The court also relied on Wallace v. Masterson as follows:

           Furthermore, in Wallace v. Masterson, 345 F. Supp. 2d 917 (N.D. Ill. 2004), the
           court found that "the Carver cases mandate that the County must pay for a tort
           judgement [sic] entered against Masterson [a Cook County Sheriff's Deputy
           Officer sued in his personal capacity] for which the Sheriff is directed to pay by
           § 9-102 or is found vicariously liable under the doctrine of respondeat superior."
           345 F. Supp. 2d at 925. Therefore, finding that Devine was not an employee of
           the County does not automatically release the County from liability for
           indemnification.

Id. Judge St. Eve further stated in a footnote: "The Court notes that it does not hold as a matter

of law that the County is liable for indemnification. Instead, the Court holds only that based on

the arguments before it, dismissing this cause of action as to the County at this stage is

inappropriate." Id. at *22, n.18.

           In Armour v. Country Club Hills, No. 11 C 5029, 2012 WL 4499050 (N.D. Ill. Sept. 27,

2012), Judge Gottschall specifically addressed the potential responsibility of Cook County for

the actions of ASAs in a malicious prosecution case. In Armour, Cook County was named as a

defendant in a case asserting claims against the City of Country Club Hills, several police


                                                   -16-
  Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 22 of 34 PageID #:2714




officers, and a Cook County ASA in connection with the wrongful prosecution for attempted

murder of one of those police officers. Id. at *1. The District Court dismissed the claim against

the County "insofar as it seeks to hold Cook County substantively liable" for a judgment against

the ASA. However, the District Court explained that Cook County was nevertheless a necessary

party to the action because it could have a duty to indemnify the assistant state's attorney

pursuant to Section 9-102 of the Tort Immunity Act. Id. at *8. Judge Gottschall based her ruling

on Robinson and Carver II, stating:

        ASA Manaster and Cook County acknowledge, however, that Cook County may
        be a necessary party to the action under Robinson v. Sappington, which states that
        a county may be required to pay a judgment entered against an independently-
        elected officer who is paid by the county. 351 F.3d 317, 338-39 (7th Cir. 2003);
        see also Carver v. Sheriff of LaSalle Cty., 203 Ill.2d 497, 272 Ill. Dec. 312, 787
        N.E.2d 127, 141 (Ill. 2003) ("Because the office of the sheriff is funded by the
        county, the county is therefore required to pay a judgment entered against a
        sheriff's office in an official capacity"). Following Robinson and Carver, Cook
        County may have a duty to indemnify ASA Manaster and shall remain in this
        action solely as a necessary party for as long as ASA Manaster remains a
        defendant.

Id. at *68.

        Just last year, in McCullough v. Hanley, No. 17 C 50116, 2018 WL 3496093, at *18

(N.D. Ill. July 20, 2018), the District Court stated:

        Lastly, the prosecutor defendants [the former DeKalb County State's Attorney and
        three former DeKalb County Assistant State's Attorneys] contend that the
        indemnification claim against DeKalb County alleged in Count XI should be
        dismissed because they are State employees and not employees of DeKalb
        County. This contention is without merit because the County has a duty to
        indemnify State officials, like State's Attorneys, because the County funds the
        office of that official. Robinson v. Sappington, 351 F.3d 317, 339 (7th Cir. 2003)
        ("The fact that some of the parties involved are state officials, as opposed to
        employees of the [County], does not alter that fiscal responsibility."); see also
        Cannon v. Burge, No. 05 C 2192, 2006 WL 273544, at *21 (N.D. Ill. Feb. 2,
        2006) ("[T]hat [the State's Attorney] was not an employee of the County does not
        automatically release the County from liability for indemnification."). Therefore,
        the court denies the prosecutor defendants' motion to dismiss count XI.




                                                 -17-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 23 of 34 PageID #:2715




Indeed, based on Armour, McCullough and the other cases cited in that recent opinion, it would

have been irresponsible for the County to ignore the substantial risk that it would be required to

pay whatever judgment the Englewood Four obtained against the ASAs.

       D.      Contrary To The Carriers' Arguments, The Cases On Which The Carriers
               Rely Do Not Stand For The Proposition That The County Has No Legal
               Obligation To Indemnify ASAs.

       Notwithstanding the weight of the authority cited above, Starr states as though it were

axiomatic that the County "is not liable for the alleged actions of any Assistant State's Attorney."

(Starr Mem. at 8.) It cites two decisions in support, but neither supports Starr conclusion. The

first, Houston v. Cook Cty., 758 F. Supp. 1225 (N.D. Ill. 1990), holds that a county cannot be

sued for vicarious liability under § 1983 for the actions of an assistant state's attorney. While

that may be true, it is irrelevant here, where the issue is not whether the County is vicariously

liable for the ASAs' conduct, but whether the County has a duty to indemnify the ASAs.

Second, Starr cites Biggerstaff v. Moran, 671 N.E.2d 781, 784 (Ill. App. Ct. 1996). But that case

only adds that assistant state's attorneys are technically not "county employees." As explained

above, that issue is also irrelevant here; even though state's attorneys are not "county

employees," numerous cases still require counties to indemnify them.

       Both Carriers argue at great length that the ASAs were sued in their "individual," rather

than "official" capacities. (Starr Mem. at 8-12; AXIS Mem. at 2-14.) They then cite a string of

cases, arguing that due to this distinction, case law provides that the County has no duty to

indemnify the ASAs. However, the cases that the Carriers cite do not hold that a County has no

duty to indemnify its assistant state's attorneys. In fact, to the contrary, the cases recognize that a

county may very well have to indemnify an assistant state's attorney pursuant to Section 9-102,

which is precisely the conclusion the County reached in the Englewood Four cases, leading to its

decision to settle them.


                                                 -18-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 24 of 34 PageID #:2716




       The Carriers rely heavily on Askew v. Sherriff of Cook Cty., 568 F.3d 632 (7th Cir. 2009).

Starr goes so far as to proclaim that it stands for the proposition that "Cook County is not

required to indemnify any ASA sued in an individual capacity." (Starr at 9.) However, Askew

does not hold as the Carriers suggest.

       In Askew, the plaintiff sued a sheriff's deputy in his personal capacity, but did not sue the

county. The defendants moved to dismiss the complaint for failure to join an indispensable party

– the county – in violation of Rule 19. The Seventh Circuit held that since the lawsuit was

against the deputy in his individual capacity, "[a]ny judgment entered would be against [the

deputy] alone, without regard to any collateral sources to which [the deputy] might turn to fund

that judgment." Askew, 586 F.3d at 637 (emphasis supplied). As a result, the failure to name the

county as a defendant did not violate Rule 19, because the county was not "indispensable," and

dismissal on that basis was improper. Id. Critically, however, the court did not make any

decision about whether the County could have a duty to indemnify the deputy because such a

determination would be "premature." Id. The court acknowledged that, if a judgment were

entered against the deputy in his individual capacity, the county may ultimately have to

indemnify that loss. Id. The court compared the county to the role of an insurer, stating that the

county did not need to be named "any more than an insurance company must be included as a

defendant in a suit against its insured." Id. In other words, Askew stands for the proposition that

in a lawsuit against a sheriff's deputy, the county does not have to be named as a defendant, but it

does not speak to the question of whether the County could be named as a defendant.

       The same is true for Mathlock as next friend of J.R. v. Fleming, No. 18 CV 6406, 2019

WL 2866726 (N.D. Ill. July 3, 2019), another case relied upon by Starr. (Starr Mem. at 11.)

Citing Askew, the court in Mathlock stated: "The county is not, however, a necessary party for




                                               -19-
    Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 25 of 34 PageID #:2717




individual-capacity claims against the sheriff." Mathlock, 2019 WL 2866726, at *6. Askew and

related cases do not say that a county does not have to indemnify a sheriff's deputy sued in an

individual capacity, or even that a county cannot be named in such a lawsuit as a potential

indemnitor; they merely hold that a county is not required to be named.

        If anything, Askew supports the County's position, as subsequent cases show. Tillman v.

Burge, 813 F. Supp. 2d 946 (N.D. Ill. 2011) is factually similar to the Englewood Four cases:

after serving over 20 years in prison for a rape and murder that he did not commit, the plaintiff

sued a number of defendants, including police officers and an assistant state's attorney, all in

their individual capacities. Id. at 954. The plaintiff also sued the City of Chicago and Cook

County for indemnification. Citing Askew, Judge Pallmeyer denied a motion filed by Cook

County to dismiss the indemnification claim brought against it: "Count XII adequately alleges a

claim for indemnification under 745 ILCS 10/9-102 against the City of Chicago and against

Cook County, contingent upon success of the claims brought against state and local employees

acting within the scope of their employment." Id. at 981.2 As a result, the court held that the

County was properly in the lawsuit as a potential indemnitor.

        In Hobbs v. Cappelluti, 899 F. Supp. 2d 738 (N.D. Ill. 2012), a plaintiff exonerated after

five years of detention sued, among other defendants, assistant state's attorneys in their

individual capacities. The plaintiff also sued Lake County for indemnification. In ruling on a

motion to dismiss, Judge Lefkow declined to dismiss the indemnification claim because some of

the claims against the assistant state's attorneys survived the motion to dismiss, and as a result,

Lake County was still involved as a potential indemnitor. Id. at 771, n.22.

2
 Tillman also shows that Starr's statement that "In cases where Assistant State's Attorneys have
been named as defendants no court, when faced with a motion contesting whether a county has
an obligation to indemnify an ASA sued in an individual capacity, has expressly held that the
county has such an indemnity obligation" (Starr Mem. at 16) is incorrect.


                                               -20-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 26 of 34 PageID #:2718




       In McCullough, another case involving claims against an assistant state's attorney, the

court denied a county's request to dismiss the indemnification claims brought against it.

McCullough directly addressed and rejected the argument that a county does not have to

indemnify assistant state's attorneys: "This contention is without merit because the County has a

duty to indemnify State officials, like State's Attorneys, because the County funds the office of

that official." McCullough , 2018 WL 3496093, at *18. Starr tries to downplay the applicability

of McCullough by pointing out that it does not cite Askew. (Starr Mem. at 16.) Yet there was no

need for McCullough to cite Askew, as Rule 19 was not at issue.

       Similarly, just last year, Judge Leinenweber denied a motion to dismiss an

indemnification claim brought against Lake County and its sheriff's office for the actions of

sheriff's deputies. Holmes v. Curran, No. 17 C 3031, 2018 WL 2933648 (N.D. Ill. June 12,

2018). In Holmes, the defendants cited Askew and Carver II, but Judge Leinenweber found that

"the relevant takeaway from those cases is that Illinois statutes compel counties to indemnify"

the deputies in these lawsuits. Id. at *4. As a result, the court held that Lake County was

properly in the lawsuit due to the possibility it would have to ultimately indemnify the sheriff's

deputies.

       Starr preemptively cites Armour, 2012 WL 4499050, trying to distinguish that case on the

basis that it is a purported example of a county that "has conceded the point" that it may have to

indemnify its assistant state's attorneys. (Starr Mem. at 16.) What Starr characterizes as a

concession was no more than an acknowledgment by the County that there is authority for the

proposition that it may have to indemnify its assistant state's attorneys. Armour, 2012 WL

4499050, at *8. And the court in Armour agreed: "Following Robinson and Carver, Cook

County may have a duty to indemnify ASA Manaster and shall remain in this action solely as a




                                              -21-
    Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 27 of 34 PageID #:2719




necessary party for as long as ASA Manaster remains a defendant." Id. Armour is yet another

decision that the Carriers expected the County to simply ignore when assessing its exposure in

the Englewood Four cases.

        Starr also cites to Simms v. Cty. of Bureau, 506 F.3d 509 (7th Cir. 2007), asserting it

"reached the same conclusion" as Askew that a county need not indemnify sheriff's deputies.

(Starr Mem. at 11.) Simms reached no such conclusion. In Simms, the claims were against a

sheriff, not a sheriff's deputy. The only thing the court said on this issue was that it agreed "that

Bureau County would have been a necessary party to the case if the complaint had stated a claim

against the Sheriff in his official capacity." Simms, 506 F.3d at 517. With no pending claims

against the sheriff – the individual capacity claims had been settled, and the official capacity

claims were dismissed, id. at 516 – the court had no occasion to discuss when and whether the

county would have to indemnify the sheriff. Simms is completely inapposite to the issue of

whether, under Illinois law, an Illinois county must indemnify an assistant state's attorney for

judgments entered against him or her.

        Starr misinterprets Klingler v. City of Chicago, No. 15-CV-1609, 2017 WL 4742192

(N.D. Ill. Oct. 20, 2017). (Starr Mem. at 11, n.6.) Notably, in Klingler, the court expressly

recognized that "Plaintiff is correct to include Will County in this lawsuit" for indemnification

purposes. Klingler, 2017 WL 4742192, at *2. The issue that the Klingler court had was that, in

its view, there was a missing step in the plaintiff's complaint – that the plaintiff had to sue the

sheriff's office for respondeat superior liability based on the actions of its deputies, and then sue

the county for indemnification. Id. at *3.3 Indeed, the court sua sponte ordered the complaint be



3
  Note that there is no possible equivalent "missing step" in the case of a lawsuit against an
assistant state's attorney, as a state's attorney's office is "a state office that is immune from suit."
Tillman, 813 F. Supp. 2d at 981-82 (dismissing claims against State's Attorney's office, but not


                                                 -22-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 28 of 34 PageID #:2720




amended to reflect this procedural posture. Id. at *4. ("Therefore, the Court sua sponte orders

that the Second Amended Complaint be amended to add the Sheriff's Office as a defendant in

Counts V, VI, and VII. Further, the Second Amended Complaint is amended to reflect that the

indemnity claim against Will County applies to the claims against the Sheriff's Office in Counts

V, VI, and VII.") Ultimately, there was no duty to indemnify because the court found that the

sheriff's deputy was not acting within the scope of his employment when the defendant arrived at

a McDonald's on a party bus as part of a birthday celebration dressed in a kilt and with bagpipes,

not a police officer's uniform, did not have his Will County Deputy Sheriff's badge or gun, and

did not identify himself as a police officer when he attempted to, as he said, "keep the peace."

Id. at *5-7. Plainly, based on these undisputed facts, there was no requirement for Will County

to indemnify that deputy for damages stemming from the event in question, as his actions had

nothing to do with his status as a sheriff's deputy. Equally apparent is that Klingler is irrelevant

to this coverage action.

       Starr states that Stone v. Pepmeyer, 2011 WL 1627076 *3 (C.D. Ill. Apr. 28, 2011), found

that Askew "'clearly holds' that a county is not a necessary party in an individual capacity case

because it is not obligated to indemnify an individual sued in an individual capacity." (Starr

Resp. at 11 n.6.) Stone made no such finding. Instead, it merely observed that Askew "clearly

holds that a county need not be joined under Rule 19 in an individual capacity case, even if the

county might eventually be liable for the judgment." Stone, 2011 WL 1627076, at *3 (emphasis

supplied). So while Stone supports the argument that federal procedure does not require the



indemnification claim against county for actions of assistant state's attorney). See also Roldan v.
Town of Cicero, No. 17-CV-3707, 2018 WL 1469011, at *6 (N.D. Ill. Mar. 26, 2018) (J. Dow)
("Thus, Plaintiff's request to amend the complaint to add a Monell claim against the Cook
County State's Attorney's Office and Anita Alvarez in her official capacity is denied, as such an
amendment would be futile.")


                                               -23-
  Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 29 of 34 PageID #:2721




plaintiff to join a county in a lawsuit against its employees in their individual capacities, it goes

no further. In fact, it explicitly recognizes that the county may indeed have to indemnify such

employees.

          The Carriers' citation to Wallace v. Masterson, 345 F. Supp. 2d 917 (N.D. Ill. 2004), is

puzzling. (Starr Mem. at 16, n. 11; AXIS Mem. at 9.) In Wallace, the plaintiff sued a sheriff's

deputy in his individual capacity, and also sued the sheriff's office and the county for

indemnification. The defendants made the same argument the Carriers do here, namely, that a

county does not have to indemnify someone sued in his individual capacity. Wallace expressly

rejected this argument, finding the defendants' "argument[] unavailing and does not dismiss the

9-102 claim against the County." 345 F. Supp. 2d at 923. While it is true that in Wallace, the

sheriff's office itself was also sued, that is an irrelevant distinction to the ultimate issue of

whether the county would have to indemnify a sheriff's deputy for a claim against him in his

individual capacity. The court held that it would, and refused to dismiss the indemnity claim as a

result.

          Finally, AXIS argues that the County should have disregarded legal precedent that it has

a duty to indemnify the ASAs as being no more than cases that were "erroneously decided."

(AXIS Mem. at 11, 13.) It is not the law that when weighing a decision to settle, a party must

assume that certain precedent – like Cannon, 2006 WL 273544 – was "wrongly decided." In

addition, there was nothing "wrongly decided" by Judge St. Even in Cannon. She correctly

recognized that Cook County may have to indemnify the State's Attorney, even though he was

not a County employee. Id. at *21-22. Even though Cannon predates Askew, as explained above

the latter case does not change this analysis. Thus, AXIS' contention that Cannon is "no longer

good law" in light of Askew (AXIS Mem. at 13) fails. Finally, AXIS argues that Cannon "erred"




                                                -24-
  Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 30 of 34 PageID #:2722




in its application of the law, because the State's Attorney's Office was "not directed to pay a

judgment" in Cannon. (Id. at 14.) But as Cannon explicitly states, "the Eleventh Amendment

bars Plaintiff's claims against the Cook County State's Attorney's Office[.]" Cannon, 2006 WL

273544 at *21. AXIS' attempt to show Cannon was an "erroneous" decision fails.

        E.      The Carrier's Remaining Arguments Are Irrelevant

        Both Starr and AXIS include in their briefs additional miscellaneous arguments. AXIS

claims the settlements are "voluntary payments" for which there is no coverage. Starr argues that

(1) the ASAs should have turned to the State of Illinois for indemnification, thereby absolving

the County of any obligation, and (2) to require a county to indemnify its assistant state's

attorneys would "abrogate" the law on respondeat superior. None of these arguments have any

merit, and they are irrelevant to the central issue in this case.

                1.      AXIS May Not Rely On The Carriers' Refusal To Participate In
                        Settlement To Avoid Liability

        AXIS argues that the County made a "voluntary payment" when it settled the Englewood

Four lawsuits and therefore breached the AXIS Policy. (AXIS Mem. at 2.) This argument fails

for three reasons. First, the County's payment was not "voluntary" when considered in the

proper context. When settling a claim in the face of a "reasonable anticipation of personal

liability" – as the County did here – an insured is not acting as a "mere volunteer." Flodine v.

State Farm Ins. Co., No. 99 C 7466, 2003 WL 1394977, at *9 (N.D. Ill. Mar. 19, 2003). Instead,

it is acting as a prudent person would to reduce liability.

        Second, there is a conflict between AXIS and the County. AXIS is seeking a declaration

that there is no coverage. (See Docket No. 93.) An insurer cannot refuse to provide any

coverage and seek a declaration that its policy is not triggered on the one hand, but then insist

that its insured refuse to settle the underlying case without the insurer's consent – which it



                                                  -25-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 31 of 34 PageID #:2723




refuses to provide – on the other. The law precludes such a Catch-22 scenario. See, e.g., Cent.

Mut. Ins. Co. v. Tracy's Treasures, Inc., 2014 IL App (1st) 123339, ¶ 46 (when there is a conflict

between an insurer and insured, insured's decision to settle "does not contravene the policy

provision prohibiting an insured from voluntarily assuming an obligation"); ComEd, 323 Ill.

App. 3d at 985 (same).

       Third, the settlements were reached with AXIS being fully aware of the lawsuits, and

after AXIS was invited to participate in settlement negotiations. This is yet another reason

AXIS' argument fails. See, e.g., Pekin Ins. Co. v. XData Sols., Inc., 2011 IL App (1st) 102769, ¶

31 ("Since the settlement agreement was entered into subsequent to tendering defense of the

action to Pekin, XData did not breach the 'voluntary payment' provision.); Myoda Computer Ctr.,

Inc. v. Am. Family Mut. Ins. Co., 389 Ill. App. 3d 419, 425 (1st Dist. 2009) ("we note that the

settlement of the underlying lawsuit took place after Myoda tendered the matter to American

Family, which would appear not to implicate the voluntary payments clause").

               2.      Starr's Remaining Arguments Concerning Indemnification Are
                       Inapplicable

       Starr asserts that any indemnification obligations owed to the ASAs are determined by

the State Employee Indemnification Act, 5 ILCS 350/2, and not the Tort Immunity Act. (Starr

Mem. at 12.) However, the State Employee Indemnification Act imposes no duty to indemnify

on the State of Illinois when the allegations are of "intentional, willful, or wanton misconduct[.]"

5 ILCS 350/2.       The Tort Immunity Act has no such limitation.          Intentional and willful

misconduct is precisely what the Englewood Four accused the ASAs of, and it is precisely why

the State Employee Indemnification Act does not apply here. See also McFatridge v. Madigan,

2013 IL 113676 (noting that the Attorney General refused to indemnify a State's Attorney sued

for malicious prosecution and accused of intentional and willful misconduct).



                                               -26-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 32 of 34 PageID #:2724




       Second, Starr argues that since a county cannot be directly liable for the conduct of an

assistant state's attorney acting in his or her individual capacity under a respondeat superior

theory, it would "abrogate" this body of law to nonetheless require a county to indemnify such

individual capacity claims.    (Starr Mem. at 11-12.)     This argument conflates two distinct

concepts. Respondeat superior liability requires an employer-employee relationship, and this

relationship creates the employer's liability for its employee's conduct. As the cases discussed

above make clear, indemnification under the Tort Immunity Act does not require nor depend on

an employer-employee relationship, and the "official capacity" versus "individual capacity"

distinction is irrelevant. The two concepts – respondeat superior liability and indemnification

under the Tort Immunity Act – are distinct, and one does not "abrogate" the other.

IV.    CONCLUSION

       The Carriers urge this Court to rule, that in hindsight, the County should not have settled

the Englewood Four cases. Rather the County should have predicted that this Court would, in

the face of a jury verdict in favor of the Englewood Four plaintiffs, have ruled, as a matter of

first impression, that the County had no duty to indemnify the ASAs, and, therefore, that

plaintiffs who were incarcerated for 67 years, and proved that they were the victims of wrongful

prosecution, were entitled to recovery only from the personal assets of the ASAs, placing them in

a position where, for all practical purposes, they have a legal right without a legal remedy. This

is precisely the "huckster's shell game" that the Seventh Circuit and the Illinois Supreme Court

sought to avoid in the Carver cases. Given the exposure the County faced, even if this Court

were to rule now, after the fact, that the County has no duty to indemnify ASAs for malicious

prosecution, the County's apprehension of liability was reasonable. Regardless, because the

Carriers' policies cover the County for legal liability for wrongful prosecution, and because the

argument that the County has no duty to indemnify ASAs for wrongful prosecution is a defense


                                              -27-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 33 of 34 PageID #:2725




to the County's liability which goes to the reasonableness of the settlements which the Carriers

do not address in their Motions, the Carriers' Motions should be denied.


DATED: October 4, 2019                       Respectfully submitted,

                                             COOK COUNTY, ILLINOIS



                                             By:     /s/ Kenneth S. Ulrich
                                                     One of the Attorneys for Defendant,
                                                     Counter-Plaintiff and Third Party-Plaintiff,
                                                     COOK COUNTY, ILLINOIS

                                                     Kenneth S. Ulrich
                                                     A. Colin Wexler
                                                     GOLDBERG KOHN LTD.
                                                     55 E. Monroe St., Suite 3300
                                                     Chicago, IL 60603
                                                     (312) 201-4000




                                              -28-
 Case: 1:17-cv-01430 Document #: 133 Filed: 10/04/19 Page 34 of 34 PageID #:2726




                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on October 4, 2019, he caused a copy of the

foregoing COOK COUNTY'S OMNIBUS MEMORANDUM OF LAW IN OPPOSITION TO

STARR INDEMNITY & LIABILITY COMPANY AND AXIS SURPLUS INSURANCE

COMPANY'S MOTIONS FOR SUMMARY JUDGMENT to be served via the Court's

ECF/electronic mailing system upon all counsel of record.




                                                   /s/ Kenneth S. Ulrich
